Citation Nr: 0902208	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-21 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to April 
1992.  He died in April 2002, and the appellant is his 
surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  The veteran died in April 2002 at the age of 44.  The 
Report of Death of an American Citizen Abroad reported the 
cause of death as bronchial carcinoma.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The medical evidence of record does not show that a 
disability of service origin or a service-connected 
disability contributed substantially or materially to cause 
the veteran's death.

4.  The veteran was not in receipt of or entitled to receive 
compensation based on total disability for a period of 10 
years or more immediately preceding his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by military 
service did not cause or contribute substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1110, 1131, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2008).

2.  The criteria for Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Letters dated in 
January 2005 and February 2006 satisfied the duty to notify 
provisions, after which the claims were readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records and 
indicated private medical records have been obtained.  A VA 
medical opinion has not been accorded the appellant, because 
there is no medical evidence of record that the cause of the 
veteran's death is related to military service.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims, to include the opportunity 
to present pertinent evidence.

Service Connection for the Cause of the Veteran's Death

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2008).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The veteran died in April 2002 at the age of 44.  The Report 
of Death of an American Citizen Abroad reported the cause of 
death as bronchial carcinoma.  The appellant claims that the 
cause of the veteran's death was related to his active 
military service, specifically to exposure to radiation while 
working on missiles.  At the time of the veteran's death, 
service connection was not in effect for any disability.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases that are presumptively 
service-connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Cancer of the lung 
is one of the diseases subject to presumptive service 
connection due to radiation exposure.  See 38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d)(2).  However, the veteran is 
not a radiation-exposed veteran for VA purposes as he did not 
participate in a radiation-risk activity.  See 38 C.F.R. 
§ 3.309(d)(3)(ii).  Accordingly, presumptive 
service-connection for the cause of the veteran's death based 
on in-service exposure to radiation is not warranted under 
38 C.F.R. § 3.309.

Second, radiogenic diseases may also be service-connected 
pursuant to 38 C.F.R. § 3.311 if the veteran was exposed to 
ionizing radiation.  Cancer of the lung is a radiogenic 
diseases for the purposes of 38 C.F.R. § 3.311.  However, 
there is no evidence whatsoever that the veteran was ever 
exposed to ionizing radiation.  The veteran did not 
participate in the atmospheric testing of nuclear weapons, 
did not serve in the occupation of Hiroshima or Nagasaki, and 
there is no medical evidence that the veteran was ever 
exposed to ionizing radiation at any time during military 
service.  Accordingly, presumptive service-connection for the 
cause of the veteran's death based on in-service exposure to 
radiation is not warranted under 38 C.F.R. § 3.311.

Regarding the third avenue of recovery, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude an appellant from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

The veteran's service medical records are negative for a 
diagnosis of cancer of any kind.

After separation from military service, a July 1998 private 
medical report gave diagnoses of "Folliculitis and 
Perifolliculitis capitis absedens and suffodiens."  The 
examiner stated that "[t]he cause of this rare, only by men 
occurring illness is unknown."

An October 2001 private medical report stated that the 
veteran was "a heavy smoker."  The examiner stated that a 
September 2001 biopsy showed "plate epithelial cancer."  
The report noted the presence of bronchial cancer on physical 
examination.

A January 2002 private medical report gave a diagnosis of 
plate epithelial cancer, left central.

An April 2002 private medical report stated that the veteran 
had diagnoses of lung cancer of the left upper and lower lobe 
and feverish pneumonia.

After the veteran's death, a February 2005 private medical 
report summarized the veteran's medical treatment.  It stated 
that cancer was diagnosed in September 2001.  The physician 
stated that

[o]verall we found a very unfavourable 
course of a [nonsmall-cell-lung cancer] 
with obviously mixed histology.  The 
[veteran] was a moderate smoker (20 
cigarettes a day for 20 years) and 
potentially exposed to toxic agents in 
the [G]ulf [W]ar. . . .

We had been surprised by the early onset 
of the disease in a moderate smoker 
without familiar cancer history and we 
believe, that adjuvant factors could be 
possible.

The medical evidence of record does not show that a 
disability of service origin or a service-connected 
disability contributed substantially or materially to cause 
the veteran's death.  The veteran's service medical records 
are negative for any diagnosis of cancer.  In addition, the 
medical evidence of record shows that lung cancer was not 
diagnosed until September 2001, approximately 9 years after 
separation from military service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

Furthermore, there is no medical evidence of record that 
relates the cause of the veteran's death to military service.  
The only medical evidence of record that comments on the 
etiology of the veteran's lung cancer is the February 2005 
private medical report which simply stated "that adjuvant 
factors could be possible."  The report did not indicate 
what these "adjuvant factors" were, and even if such a 
phrase was found to refer to military service in some manner, 
the words "could be possible" are entirely speculative and 
do not create an adequate nexus for the purposes of 
establishing service connection.  Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicated 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).

The appellant's statements alone are not sufficient to prove 
that the cause of the veteran's death is related to military 
service, to include as due to exposure to radiation.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As she is not a physician, the appellant is not competent to 
make a determination that the cause of the veteran's death is 
related to military service, to include as due to exposure to 
radiation.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, there is no medical evidence of record linking 
the cause of the veteran's death to military service, to 
include as due to in-service exposure to radiation.  As such 
service connection for the cause of the veteran's death is 
not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of record relating the cause of the veteran's death to 
military service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to DIC Under the Provisions of 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The veteran was separated from military service in April 
1992.  During the veteran's lifetime, service connection was 
never granted for any disability.  Accordingly, there are no 
service-connected disabilities that were rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding the veteran's death, and there 
were no service-connected disabilities that were continuously 
rated totally disabling for a period of not less than five 
years from the date of his discharge from active duty in 
April 1992.  Additionally, the veteran was not a former 
prisoner of war.  For these reasons, there is no legal basis 
for entitlement to DIC under 38 U.S.C.A. § 1318.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In so concluding, the 
Board in no way intends to minimize the veteran's sacrifices 
during his service to his country, or the appellant's 
sincerity in pursuing her claim.  However, the Board is 
obligated to decide cases based on the evidence before it.  
See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding 
that the Board is bound by the law and is without authority 
to grant benefits on an equitable basis).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the appellant does not meet 
the requirements for VA death benefits under 38 U.S.C.A. § 
1318, the doctrine is not for application.  Gilbert, 1 Vet. 
App. 49.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


